United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
U.S. POSTAL SERVICE, SOUTHFIELD POST
OFFICE, Shreveport, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0385
Issued: August 5, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On December 9, 2019 appellant filed a timely appeal from a June 19, 2019 merit decision
and an October 9, 2019 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment; and (2) whether

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal and to OWCP following the October 9,
2019 decision. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the
evidence in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will
not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded
from reviewing this additional evidence for the first time on appeal. Id.

OWCP properly denied appellant’s request for reconsideration of the merits of her claim pursuant
to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 20, 2019 appellant, then a 41-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed back spasms and knee and leg pain due to factors
of her federal employment including continuous climbing of steps in the performance of duty. She
indicated that she first became aware of her condition on October 10, 2018 and first realized its
relationship to factors of her federal employment on October 4, 2018. Appellant did not stop work.
In a May 2, 2019 development letter, OWCP informed appellant that the evidence of record
was insufficient to establish her claim. It advised her of the type of factual and medical evidence
needed and provided a questionnaire for her completion. In a separate development letter of even
date, OWCP requested that the employing establishment provide additional information regarding
appellant’s occupational disease claim from a knowledgeable supervisor. It afforded both parties
30 days to submit the necessary evidence. No additional evidence was received from either party.
By decision dated June 19, 2019, OWCP denied appellant’s occupational disease claim,
finding that the medical evidence of record was insufficient to establish a medical diagnosis in
connection with the accepted factors of federal employment.
On August 29, 2019 appellant requested reconsideration via an appeal request form. No
additional argument or evidence was received.
By decision dated October 9, 2019, OWCP denied appellant’s request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
3

Supra note 1.

4

S.S., Docket No. 19-1815 (issued June 26, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

M.H., Docket No. 19-0930 (issued June 17, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
6
S.A., Docket No. 19-1221 (issued June 9, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C.
Ellyett, 41 ECAB 992 (1990).

2

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.
To establish that she sustained an occupational disease in the performance of duty,
appellant must submit medical evidence that establishes the presence or existence of the disease
or condition for which compensation is claimed and that the diagnosed condition is causally related
to the identified employment factors.10 As appellant has not submitted any medical evidence, she
has not established a medical diagnosis in connection with the accepted employment factors. The
Board thus finds that she has not met her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation, at any time, on his or her own motion or on application.11
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
7

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345 (1989).
8

L.F., Docket No. 19-1905 (issued April 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

A.S., Docket No. 19-1955 (issued April 9, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

10

Supra note 7.

11

5 U.S.C. § 8128(a); see T.K., Docket No. 19-1700 (issued April 30, 2020); W.C., 59 ECAB 372 (2008).

3

OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.12
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.13 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.14 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.15
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
In her timely request for reconsideration, appellant only submitted a request form with no
accompanying statement or medical evidence. As such, she did not show that OWCP erroneously
applied or interpreted a specific point of law, advance a relevant legal argument not previously
considered by OWCP, or submit relevant and pertinent new evidence not previously considered
by OWCP.16 Consequently, appellant is not entitled to a review of the merits of her claim based
on any of the above-noted requirements under 20 C.F.R. § 10.606(b)(3).
On appeal appellant submitted new factual and medical evidence. However, as noted, the
Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the
first time on appeal.17 Accordingly, the Board is precluded from reviewing this additional
evidence for the first time on appeal.18

12

20 C.F.R. § 10.606(b)(3); see C.C., Docket No. 19-1622 (issued May 28, 2020); C.N., Docket No. 08-1569
(issued December 9, 2008).
13

Id. at § 10.607(a); see K.T., Docket No. 18-0927 (issued May 13, 2020). Timeliness is determined by the
document receipt date (i.e., “the received date” in OWCP’s Integrated Federal Employees’ Compensation System
(iFECS)). If the request for reconsideration has a document received date greater than one year, the request must be
considered untimely. Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b)
(February 2016).
14

Id. at § 10.608(a); see F.V., Docket No. 18-0230 (issued May 8, 2020); M.S., 59 ECAB 231 (2007).

15

Id. at § 10.608(b); see C.C., supra note 12; E.R., Docket No. 09-1655 (issued March 18, 2010).

16

Supra note 12.

17

Supra note 2.

18

Id.

4

The Board therefore finds pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit
19

review.

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment. The Board further
finds that OWCP properly denied her request for reconsideration of the merits of her claim
pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 9, 2019 nonmerit decision and the
June 19, 2019 merit decision of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 5, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board
Janice B. Askin, Judge
Employees’ Compensation Appeals Board
Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

19

D.M., Docket No. 18-1003 (July 16, 2020); Susan A. Filkins, 57 ECAB 630 (2006) (when a request for
reconsideration does not meet at least one of the three requirements enumerated under section 10.606(b), OWCP will
deny the request without reopening the case for a review on the merits).

5

